Appeal from a judgment of the Supreme Court (Hughes, J.), entered January 24, 1992 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
The scope of collateral review by a court hearing a habeas corpus petition concerning the grant or denial of a bail application is quite narrow and is concerned only with whether the court abused its discretion pursuant to CPL 510.30 or violated a constitutional standard prohibiting excessive bail or its arbitrary refusal (People ex rel. Hunt v Warden, 161 AD2d 475, lv denied 76 NY2d 703). In this case, Supreme Court correctly determined that there was no abuse of discre*989tion by County Court in setting petitioner’s bail at $50,000 on a charge of burglary in the third degree, a class D felony. He has an extensive criminal record and would be sentenced as a second felony offender if found guilty. The charged crime was committed while he was out on bail for another crime and the case against him is strong. The factors mandated by CPL 510.30 (2) were considered in fixing bail and the proceedings were within statutory and constitutional boundaries (see, People ex rel. Goins v Howard, 41 AD2d 683).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.